Cage 2:20-cv-03013-CBM-RAO Document 22 Filed 07/20/20 Page1lofi Page ID #125

 

 

1 UNITED STATES DISTRICT COURT
7 CENTRAL DISTRICT OF CALIFORNIA
3 |} ARISTORS LICENSING LLC,
4 Plaintiff. Case No. 2:20-cv-03013-(CBM)
5 V.
ORDER TO DISMISS CASE WITH
7 Defendant.
8
9 Based on the stipulation of the parties, and good cause appearing

10 therefore,

11 IT IS HEREBY ORDERED THAT:
12
13 Pursuant to Federal Rule of Civil Procedure 4](a)(2), Plaintiff's claims

14 |] against Defendant are dismissed WITH PREJUDICE and Defendant’s
15 |} counterclaims against Plaintiff are dismissed WITHOUT PREJUDICE, wholly
16 || dismissing the instant action, Aristors Licensing LLC. v. SnapComms Inc., Case
17 |} No. 2:20-cv-03013-CBM, with each party to bear its own attorneys’ fees and costs.
18 It is SO ORDERED.

19
20 || Dated: JULY 20, 2020
21

22 HON. CONSUELO B. MARSHALL
United States District Judge

C2 62 =e

 

23
24
25
26
27
28

 

 

ORDER
Case No. 2:20-CV-03013 (CBM)

 
